Case 2:20-cr-00051-WFN   ECF No. 51   filed 07/21/21   PageID.128 Page 1 of 2



                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON



                                                                    Jul 21, 2021
                                                                       SEAN F. MCAVOY, CLERK
Case 2:20-cr-00051-WFN   ECF No. 51   filed 07/21/21   PageID.129 Page 2 of 2
